DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1, 14 and 16 have been amended. 
Claims 1-3, 5-9 and 11-20 are currently pending. 
Response to Arguments
Applicant’s arguments filed on 09/13/2021 have been fully considered but they are not persuasive.
With respect to the double patenting rejection, applicant requests that “the double patenting rejections be held in abeyance until all other issues are resolved” (see remarks pg. 8).  Therefore, the double patenting rejection is maintained until further addressed.
	Applicant further argues that “First, consider a first portion of amended claim 1, which recites in relevant part: the second resource allocation subfield indicating a second RU for the STA to transmit a block acknowledgement (BA) to acknowledge receipt of the DL data frame 
The Office Action on page 17 asserts that the above first portion of amended claim 1 is disclosed by Yang at paragraph [0279]. Yang at paragraph [0279] discloses the following. 
 ... then the foregoing OFDMA physical layer signaling is further used for indicating the subchannel that corresponds to the terminal, on which the ACK response or the BA response is sent to the access point and that is allocated for the terminal 
But Applicant asserts that this text is not supported by the PCT application from which Yang claims priority, which is necessary to predate the effective filing date of the instant Application. 
Instructing the terminal to send an ACK response or a BA response to the access point by using an OFDM mode; the OFDM physical layer signaling is further used to indicate that the terminal sends an ACK response or a BA response to the access point. The subchannel corresponding to the terminal 

This translation of paragraph [0279] does not include the portions of paragraph [0279] of the U.S. Application cited in the final Office Action” (see remarks pgs. 8-9).
	In response to applicant’s argument, the examiner respectfully disagrees because the U.S. application of Yang US 2016/0337100 is a continuation application of PCT/CN2014/071689; therefore, the disclosure of the U.S. application has the same subject matter as the PCT application with no additional matter.  Continuation-in-part or a removal of the priority application would have been necessitated if new matter had been introduced in the U.S. application that has not been disclosed in the PCT/International application (see at least MPEP 1895 and 201.06(c) III).  To further support this, the examiner attached an English machine translation of the PCT application in the response sent to applicant on 2/10/2021, where the same subject matter is disclosed in both U.S. application and PCT application.  The examiner has also replicated, below, the argued paragraph [0279] of Yang’s U.S. application which corresponds to paragraph [0251] of Yang’s PCT application:
Yang U.S. Application (US 2016/0337100)
[0279] Further, on the basis of the embodiments shown in FIG. 2 to FIG. 4, as a feasible implementation manner of the embodiments of the present invention, the method involved in this embodiment is a process in which after sending downlink OFDMA data information to a terminal, an access point receives an ACK response or a BA response that is sent by the terminal on a corresponding subchannel. OFDMA data carries an OFDMA ACK request or an OFDMA BA request, and the OFDMA ACK request or the OFDMA BA request is used for instructing the terminal to send an ACK response or a BA response to the access point in an OFDMA mode; and then the foregoing OFDMA physical layer signaling is further used for indicating the subchannel that corresponds to the terminal, on which the ACK response or the BA response is sent to the access point and that is allocated for the terminal. After S202 or S302 or S402, an operation of S10 may be performed: 

Yang PCT/CN2014/071689 (WO2015113218A1)
[0251]… Further, on the basis of the embodiments shown in FIG. 2 to FIG. 4, as a feasible implementation of the embodiment of the present invention, the method involved in this embodiment is to send downlink OFDMA data to the terminal at the access point After the information, the process of receiving the ACK response or BA response sent by the terminal on the corresponding subchannel. Optionally, the OFDMA physical layer signaling or OFDMA data carries an OFDMA acknowledgement (Acknowledge, hereinafter referred to as ACK) request or OFDMA block acknowledgement (Block ACK, hereinafter referred to as BA) request, and the OFDMA ACK request or OFDMA BA request is used for Instructing the terminal to use the OFDMA mode to send an ACK response or a BA response to the access point; then the above OFDMA physical layer signaling is also used to indicate the sending of an ACK response or a BA response allocated to the terminal to the access point The sub-channel corresponding to the terminal. After the above S202, S302 or S402, the following S10 actions can be performed:
The examiner cited paragraph [0279] of Yang’s U.S. application to teach the limitation of second resource allocation subfield indicating a second RU (i.e., second subchannel) for the STA to transmit a block acknowledgement (BA) to acknowledge receipt of the DL data frame (“and then the foregoing OFDMA physical layer signaling is further used for indicating the subchannel that corresponds to the terminal, on which the ACK response or the BA response is sent to the access point and that is allocated for the terminal”; [0279] note: the examiner interprets the subchannel for the BA response as a second RU).  As can be seen, from the bolded features above, paragraph [0279] of Yang’s U.S. application used in the final Office Action are similarly bolded in Yang’s PCT application paragraph [0251].  Both Yang’s applications (U.S. and PCT) disclose the same subject matter used in the rejection, as shown above, therefore the portions of paragraph [0279] relied on by the final Office Action are prior art.  Accordingly, the argument is not found persuasive.
	
Applicant further argues that “Specifically, the translation does not include a separate "subchannel ... on which the ACK response or the BA response is sent." The translation only supports sending the "ACK response" or the "BA response" on the same subchannel the "terminal" received the "OFDMA data"” (see remarks pg. 9).
In response to applicant’s argument, the examiner respectfully disagrees because as mentioned above, Yang was used to teach resource allocation subfield indicating a second RU (i.e., second subchannel) for the STA to transmit a block acknowledgement (BA) to acknowledge receipt of the DL data frame (“and then the foregoing OFDMA physical layer signaling is further used for indicating the subchannel that corresponds to the terminal, on which the ACK response or the BA response is sent to the access point and that is allocated for the terminal”; [0279] note: the examiner interprets the subchannel for the BA response as a second RU).   Gong was used to teach the first RU and the second RU are different (“downlink wide channel”; see [0039]; [0036] note: downlink wide channel (i.e., first RU) used for downlink transmission) and the second RU (“narrow channel”; [0039]; [0022]; [0027] note: narrow channel (i.e., second RU) used for ack) are different (“the narrow channels used for acknowledgements may be different than those that were used in the downlink”; see [0039]).  Thus the combination of Yang, Merlin and Gong disclose the argued claim limitation of “the first RU and the second RU are different”.  Accordingly, the argument is not found persuasive.
	
Applicant further argues that “But Yang does not disclose the BAR having a "second resource allocation subfield" and the "MU- BAR" is larger and provides signaling for multiple-STAs. Combining the teaching of Merlin into Yang would not have been obvious because the teaching of Merlin enlarge the size of the signaling with information for multiple-STAs. Throughout Yang it is indicated that "to transmit the uplink OFDMA data information is avoided, and system efficiency is improved." So in Yang, there is a constant refrain to not transmit information regarding which subchannel to use for the "uplink OFDMA data information" and the combination with Merlin does the opposite-that is adding in the teachings of Merlin adds the "uplink OFDMA" signaling information for multiple STAs. Thus, combining Merlin with Yang is not obvious as Yang teaches away from increasing the size of the signaling and, in fact, repeated teaches that the signaling is to be minimized” (see remarks pg. 10).
.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 14, 16 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 4, 19 and 21 of U.S. Patent No. 10,348,457 B2 (hereinafter “Li ‘457”) in view of Merlin et al. (US 2015/0124690 A1, hereinafter “Merlin”).  Although the 
Instant Application 16/256,842
Patent US 10,348,457 (15/644,937)
1. An apparatus of a high-efficiency (HE) station (STA), the apparatus comprising: memory; and, processing circuitry coupled to the memory, the processing circuitry configured to: 

decode a preamble portion of a HE physical layer convergence procedure (PLCP) protocol data unit (PPDU), the preamble portion of the HE PPDU comprising a signal subfield, the signal subfield comprising a first resource allocation subfield, the first resource allocation subfield indicating a first resource unit (RU) for the HE STA to decode a corresponding data portion of the HE PPDU; 
decode the corresponding data portion of the HE PPDU, the corresponding data portion comprising a downlink (DL) data frame for the HE STA and wherein the corresponding data portion further comprises a multi-user (MU) block acknowledgement request (BAR) frame, the MU-BAR frame comprising a second resource allocation subfield, the second resource allocation subfield indicating a second RU for the HE STA to transmit a block acknowledgement (BA) to acknowledge receipt of the DL data frame, and wherein the first RU and the second RU are different; identify the second resource allocation subfield of a plurality of second subchannel subfields based on an association identification (AID) of the HE STA; 
encode the BA frame indicating receipt of the DL data by the HE STA; and generate signaling to cause the HE STA to transmit the BA on the second RU.  



decode a preamble portion of a HE physical layer convergence procedure (PLCP) protocol data unit (PPDU), the preamble portion of the HE PPDU comprising a signal subfield, the signal subfield comprising a first resource allocation subfield, the first resource allocation subfield indicating a first resource unit (RU) for the HE STA to decode a corresponding data portion of the HE PPDU; decode the corresponding data portion of the HE PPDU, the corresponding data portion comprising a downlink (DL) data frame for the HE STA and wherein Attorney Docket No. 4884.127US229 Client Ref. No. P67549-C1the corresponding data portion further comprises a multi-user (MU) block acknowledgement request (BAR) frame, the MU-BAR frame comprising a second resource allocation subfield, the second resource allocation subfield indicating a second RU for the HE STA to transmit a block acknowledgement (BA) to acknowledge receipt of the DL data frame, and wherein the first RU and the second RU are different; identify the second resource allocation subfield of a plurality of second subchannel subfields based on an association identification (AID) of the HE STA; encode the BA frame indicating receipt of the DL data by the HE STA; and generate signaling to cause the HE STA to transmit the BA on the second RU.  


16. A method performed by an apparatus of a high-efficiency (HE) station (STA), the method comprising: decoding a preamble portion of a HE physical layer convergence procedure (PLCP) protocol data unit (PPDU), the preamble portion of the HE PPDU comprising a signal subfield, the signal subfield comprising a first resource allocation a multi-user (MU) block acknowledgement request (BAR) frame, the MU-BAR frame comprising a second resource allocation subfield, the second resource allocation subfield indicating a Attorney Docket No. 4884.127US230 Client Ref. No. P67549-C1second RU for the HE STA to transmit a block acknowledgement (BA) to acknowledge receipt of the DL data frame, and wherein the first RU and the second RU are different; identify the second resource allocation subfield of a plurality of second subchannel subfields based on an association identification (AID) of the HE STA; encoding the BA frame indicating receipt of the DL data by the HE STA; and generating signaling to cause the HE STA to transmit the BA on the second RU.  



18. An apparatus of a high-efficiency (HE) access point (AP), the apparatus comprising: memory; and, processing circuitry coupled to the memory, the processing circuitry configured to: 
encode a preamble portion of a physical layer convergence procedure (PLCP) protocol data unit (PPDU), the preamble portion of the PPDU comprising a signal subfield, the signal subfield comprising a plurality of first subchannel allocations for a plurality of HE stations (HE STAs) for receipt of downlink (DL) data within a data portion of the PPDU; encode the data portion of the PPDU in accordance with the plurality of first channel first subchannel allocations; encode a multi-user (MU) block acknowledgement request (BAR) portion of the PPDU, the MU-BAR portion comprising a plurality of second subchannel allocations for the plurality of HE STAs to transmit block acknowledgements (BAs) for acknowledging receipt of the DL data; generate signaling to cause the HE AP to transmit the PPDU; and  Attorney Docket No. 4884.127US231 Client Ref. No. P67549-C1decode BAs from the plurality of HE STAs in accordance with the plurality of first subchannel allocations, wherein the BAs indicate receipt of the DL data, and wherein the BAs from the plurality of HE STAs are received simultaneously.  



decode a multi-user (MU) physical-layer convergence procedure protocol data unit (MU PPDU) from an access point (AP), the MU PPDU comprising a first schedule, the first schedule indicating a sub-channel for the HE station to receive data, the MU PPDU comprising the data, the data comprising one or more packets, and a second schedule, the second schedule indicating a sub-channel and length for transmission of an uplink (UL) MU PPDU to the AP; 
decode the data in accordance with the first schedule; and 
configure the HE station to transmit the UL MU PPDU, the UL MU PPDU comprising an acknowledgement of the one or more packets, wherein the UL MU PPDU is to be transmitted in accordance with the second schedule. 
   
    4. The apparatus of claim 1, wherein the acknowledgement is a block acknowledgement. 













  1. An apparatus of a high efficiency (HE) station, the apparatus comprising: memory; and processing circuitry coupled to the memory, the processing circuitry configured to: 
decode a multi-user (MU) physical-layer convergence procedure protocol data unit (MU PPDU) from an access point (AP), the MU PPDU comprising a first schedule, the first schedule indicating a sub-channel for the HE station to receive data, the MU PPDU comprising the data, the data comprising one or more packets, and a second schedule, the second schedule indicating a sub-channel and length for transmission of an uplink (UL) MU PPDU to the AP; 
decode the data in accordance with the first schedule; and 
configure the HE station to transmit the UL MU PPDU, the UL MU PPDU comprising an acknowledgement of the one or more packets, wherein the UL MU PPDU is to be transmitted in accordance with the second schedule. 
   
    4. The apparatus of claim 1, wherein the acknowledgement is a block acknowledgement. 

    











1. An apparatus of a high efficiency (HE) station, the apparatus comprising: memory; and processing circuitry coupled to the memory, the processing circuitry configured to: 
decode a multi-user (MU) physical-layer convergence procedure protocol data unit (MU PPDU) from an access point (AP), the MU PPDU comprising a first schedule, the first schedule indicating a sub-channel for the HE station to receive data, the MU PPDU comprising the data, the data comprising one or more packets, and a second schedule, the second schedule indicating a sub-channel and length for transmission of an uplink (UL) MU PPDU to the AP; 
decode the data in accordance with the first schedule; and 
configure the HE station to transmit the UL MU PPDU, the UL MU PPDU comprising an acknowledgement of the one or more packets, wherein the UL MU PPDU is to be transmitted in accordance with the second schedule. 
   
    4. The apparatus of claim 1, wherein the acknowledgement is a block acknowledgement. 












    19. An apparatus of a high-efficiency (HE) access point (AP), the apparatus comprising: memory, and processing circuitry configured to: 

encode a multi-user (MU) physical-layer convergence procedure protocol data unit (MU PPDU), the MU PPDU comprising a 
    
    21. The apparatus of claim 19, wherein the acknowledgment of one or more packets is a block acknowledgment of packets. 



As to claim 1:
Claim 4 (depending from claim 1) of Li ‘457 discloses claim 1 of the instant application (#16/256,842), see table above, but does not explicitly recite a preamble portion; the preamble portion of the HE PPDU comprising a signal subfield; a multi-user (MU) block acknowledgement request (BAR) frame; identify the second resource allocation subfield of a plurality of second subchannel subfields based on an association identification (AID) of the HE STA.
However, Merlin discloses a preamble portion of a HE PPDU (“preamble of the received DL MU PPDU”; [0145] “PPDU may be addressed to… HEW STAs”; [0128]; [0126] note: the examiner interprets the PPDU used for a high efficiency wireless STA as high efficiency PPDU (i.e., HE PPDU)), the preamble portion of the HE PPDU comprising a signal subfield (“The parameters may also be included in… the signal (SIG) fields”; see [0146]); and a multi-user (MU) block acknowledgement request (BAR) frame, the MU-BAR frame comprising a second resource allocation subfield (“the multi-STA BAR frame may also include indications for the resources that each STA may use for sending the BA”; [0157] note: the examiner interprets the resource for transmitting the BA as the second RU); to identify the second resource allocation subfield of a plurality of second [channel] subfields based on an association identification (AID) of the HE STA (“PER-TID field 1202 to indicate a partial or local identifier of each STA (e.g., the AID, partial AID, or partial MAC address of each STA)”; Fig. 13 element 1202; [0160]; “the multi-STA BAR frame may also include indications for the resources that each STA may use for sending the BA”; [0157] note: the examiner interprets the resources for the stations to transmit the BAs as the second channel allocations/subfields). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Merlin into Li’s 457 as it would allow to have a preamble portion of the HE PPDU, the preamble portion of the HE PPDU comprising a signal subfield comprising the first resource allocation subfield; and a multi-user (MU) block acknowledgement request (BAR) frame, the MU-BAR frame comprising the second resource allocation subfield; identify the second resource allocation subfield of a plurality of second subchannel subfields based on an association identification (AID) of the HE STA.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to provide better efficiency, network capacity, and performance at reduced latency as well as improve communications between access points and stations in a wireless network (Merlin; [0007]).  
As to claim 14:

However, Merlin discloses a preamble portion of a HE PPDU (“preamble of the received DL MU PPDU”; [0145] “PPDU may be addressed to… HEW STAs”; [0128]; [0126] note: the examiner interprets the PPDU used for a high efficiency wireless STA as high efficiency PPDU (i.e., HE PPDU)), the preamble portion of the HE PPDU comprising a signal subfield (“The parameters may also be included in… the signal (SIG) fields”; see [0146]); and a multi-user (MU) block acknowledgement request (BAR) frame, the MU-BAR frame comprising a second resource allocation subfield (“the multi-STA BAR frame may also include indications for the resources that each STA may use for sending the BA”; [0157] note: the examiner interprets the resource for transmitting the BA as the second RU); to identify the second resource allocation subfield of a plurality of second [channel] subfields based on an association identification (AID) of the HE STA (“PER-TID field 1202 to indicate a partial or local identifier of each STA (e.g., the AID, partial AID, or partial MAC address of each STA)”; Fig. 13 element 1202; [0160]; “the multi-STA BAR frame may also include indications for the resources that each STA may use for sending the BA”; [0157] note: the examiner interprets the resources for the stations to transmit the BAs as the second channel allocations/subfields).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Merlin into Li’s 457 as it would allow to have a preamble portion of the HE PPDU, the preamble portion of the HE PPDU comprising a signal subfield comprising the first resource allocation subfield; and a multi-user (MU) block (Merlin; [0007]).  
As to claim 16:
Claim 4 (depending from claim 1) of Li ‘457 discloses claim 16 of the instant application (#16/256,842), see table above, but does not explicitly recite a method performed by an apparatus of a STA; a preamble portion; the preamble portion of the HE PPDU comprising a signal subfield; a multi-user (MU) block acknowledgement request (BAR) frame.
	However, Merlin discloses a method performed by an apparatus of a STA (see [0010]); a preamble portion of a HE PPDU (“preamble of the received DL MU PPDU”; [0145] “PPDU may be addressed to… HEW STAs”; [0128]; [0126] note: the examiner interprets the PPDU used for a high efficiency wireless STA as high efficiency PPDU (i.e., HE PPDU)), the preamble portion of the HE PPDU comprising a signal subfield (“The parameters may also be included in… the signal (SIG) fields”; see [0146]); and a multi-user (MU) block acknowledgement request (BAR) frame, the MU-BAR frame comprising a second resource allocation subfield (“the multi-STA BAR frame may also include indications for the resources that each STA may use for sending the BA”; [0157]); to identify the second resource allocation subfield of a plurality of second [channel] subfields based on an association identification (AID) of the HE STA (“PER-TID field 1202 to indicate a partial or local identifier of each STA (e.g., the AID, partial AID, or partial MAC address of each STA)”; Fig. 13 element 1202; [0160]; “the multi-STA BAR frame may also include indications for the resources that each STA may use for sending the BA”; [0157] note: the examiner interprets the resources for the stations to transmit the BAs as the second channel allocations/subfields).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Merlin into Li’s 457 as it would allow to have a preamble portion of the HE PPDU, the preamble portion of the HE PPDU comprising a signal subfield comprising the first resource allocation subfield; and a multi-user (MU) block acknowledgement request (BAR) frame, the MU-BAR frame comprising the second resource allocation subfield; identify the second resource allocation subfield of a plurality of second subchannel subfields based on an association identification (AID) of the HE STA.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to provide better efficiency, network capacity, and performance at reduced latency as well as improve communications between access points and stations in a wireless network (Merlin; [0007]).  
As to claim 18:
Claim 21 (depending from claim 19) of Li ‘457 discloses claim 18 of the instant application (#16/256,842), see table above, but does not explicitly recite a preamble portion; the preamble portion of the HE PPDU comprising a signal subfield; a multi-user (MU) block acknowledgement request (BAR) frame.
However, Merlin discloses a preamble portion of a HE PPDU (“preamble of the received DL MU PPDU”; [0145] “PPDU may be addressed to… HEW STAs”; [0128]; [0126] note: the examiner interprets the PPDU used for a high efficiency wireless STA as high efficiency PPDU (i.e., HE PPDU)), the preamble portion of the HE PPDU comprising a signal subfield (“The parameters may also be included in… the signal (SIG) fields”; see [0146]); and a MU-BAR portion comprising the plurality of second channel allocations for the plurality of HE stations to transmit block acknowledgements (BAs)  (“the multi-STA BAR frame may also include indications for the resources that each STA may use for sending the BA”; [0157] note: the examiner interprets the resources for the stations to transmit the BAs as the second channel allocations).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Merlin into Li’s 457 as it would allow to have a preamble portion of the HE PPDU, the preamble portion of the HE PPDU comprising a signal subfield comprising the first resource allocation subfield; and a MU-BAR portion comprising the plurality of second channel allocations for the plurality of HE stations to transmit block acknowledgements (BAs).  Such combination would have been obvious as the references are from analogous art where a motivation would have been to provide better efficiency, network capacity, and performance at reduced latency as well as improve communications between access points and stations in a wireless network (Merlin; [0007]).   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2016/0337100 A1, hereinafter “Yang”) in view of Merlin et al. (US 2015/0124690 A1, hereinafter “Merlin”) and further in view of Gong et al. (US 2011/0243073 A1, hereinafter “Gong”).
As to claim 1:  
Yang discloses an apparatus of a station (STA) (terminal; Figs. 27 and 31; [0255]; [0281]), the apparatus comprising: memory (storage medium; [0516]); and, processing circuitry coupled to the memory (processor 41; Figs. 31-32; [0516]; [0629]), the processing circuitry configured (processor 41; Figs. 31-32; [0629]) to: 
decode a preamble portion (“OFDM preamble part”; Table 5; [0251]; “the terminal reads the OFDMA physical layer signaling in the UHT -SIG-A” [0255] note: OFDMA physical layer signaling in the UHT-SIG-A is part of the OFDM preamble part) of a [frame] (“data transmission frame format of the OFDM preamble and the downlink OFDMA data information, reference may be made to Table 5”; [0251]), the preamble portion of the [frame] comprising a signal subfield (“UHT-SIG-A” ; see Table 5; [0251]), 
the signal subfield comprising a first resource allocation subfield (“the terminal reads the OFDMA physical layer signaling in the UHT -SIG-A in the OFDM manner; and is switched to the subchannel indicated by the OFDMA physical layer signaling”; [0255] note: UHT-SIG-A = signal subfield), the first resource allocation subfield indicating a first resource unit (RU) for the STA to decode a corresponding data portion of the [frame] (“demodulates the downlink OFDMA data information on the corresponding subchannel, to obtain… the OFDMA data that belong to the terminal”; [0255] note: the examiner interprets the subchannel used to obtain OFDMA data that belongs to the terminal as a first RU); 
(“demodulates the downlink OFDMA data information on the corresponding subchannel, to obtain… the OFDMA data that belong to the terminal”; table 5; [0255]) and wherein the corresponding data portion further comprises a block acknowledgement request (BAR) (“OFDMA data carries an OFDMA ACK request or an OFDMA BA request”; [0279]), the second resource allocation subfield indicating a second RU for the STA to transmit a block acknowledgement (BA) to acknowledge receipt of the DL data frame (“and then the foregoing OFDMA physical layer signaling is further used for indicating the subchannel that corresponds to the terminal, on which the ACK response or the BA response is sent to the access point and that is allocated for the terminal”; [0279] note: the examiner interprets the subchannel for the BA response as a second RU); 
identify the second resource allocation subfield of a plurality of second subchannel subfields (“and then the foregoing OFDMA physical layer signaling is further used for indicating the subchannel that corresponds to the terminal, on which the ACK response or the BA response is sent to the access point and that is allocated for the terminal”; [0279] “access point to perform an indication for more terminals when sending ACK responses or BA responses to the access point, that is, a quantity of terminals to which the access point indicates subchannels is not limited, and therefore ACK responses or BA responses of multiple terminals are transmitted to the access point in parallel”; [0282] the examiner interprets the subchannels indications used for transmitting the BA responses as second subchannels subfields);
encode the BA frame indicating receipt of the DL data by the STA (“to indicate that the downlink OFDMA data information sent by the access point is correctly received by each terminal, each terminal needs to reply to the access point with an ACK response or a BA response… after receiving the downlink OFDMA data information on the subchannel corresponding to the terminal according to the indication of the OFDMA physical layer signaling of the access point, the terminal may directly reply with an ACK or BA response in the OFDMA mode on the subchannel indicated by the OFDMA physical layer signaling. The ACK response corresponds to the OFDMA ACK request, and the BA response corresponds to the OFDMA BA request”; [0281]); and 
generate signaling to cause the STA to transmit the BA on the second RU (“access point receives the ACK response or the BA response that is sent by the terminal on the subchannel corresponding to the terminal”; see[0280]-[0281] note: the examiner interprets the subchannel for the BA response as a second RU; processor and storage medium storing program code; see [0516] and [0629] the examiner interprets the instruction/commands that are stored in the storage medium and executed by the processor as signaling generated by the processor to cause the terminal to transmit the BA). 
	Yang does not explicitly disclose a high-efficiency (HE) station (STA), an HE physical layer convergence procedure (PLCP) protocol data unit (PPDU), and a multi-user (MU) block acknowledgement request (BAR) frame,  the MU-BAR frame comprising the second resource allocation subfield; and to identify the second resource allocation subfield of a plurality of second subchannel subfields based on an association identification (AID) of the HE STA.
	However, Merlin discloses a high-efficiency (HE) station (STA) (“high efficiency wireless (HEW) STAs (e.g., very high throughput (VHT) STAs)”; [0126]), an HE physical layer convergence procedure (PLCP) protocol data unit (PPDU) comprising a preamble portion (“preamble of the received DL MU PPDU”; [0145] “PPDU may be addressed to… HEW STAs”; [0128]; [0126] note: the examiner interprets the PPDU used for a high efficiency wireless STA as high efficiency PPDU (i.e., HE PPDU)), a MU BAR frame (“multi-STA BAR frame”; [0157]),  the MU-BAR frame comprising the second resource allocation subfield indicating the second RU for the HE STA to transmit a BA (“the multi-STA BAR frame may also include indications for the resources that each STA may use for sending the BA”; [0157] note: the examiner interprets the resource for transmitting the BA as the second RU); and to identify the second resource allocation subfield of a plurality of second [channel] subfields based on an association identification (AID) of the HE STA (“PER-TID field 1202 to indicate a partial or local identifier of each STA (e.g., the AID, partial AID, or partial MAC address of each STA)”; Fig. 13 element 1202; [0160]; “the multi-STA BAR frame may also include indications for the resources that each STA may use for sending the BA”; [0157] note: the examiner interprets the resources for the stations to transmit the BAs as the second channel allocations/subfields); and to encode the BA frame indicating receipt of the DL data by the STA (“the MU packet may include one or more group IDs... According to certain aspects, an indication of one or more parameters (e.g., spatial streams to use, channels, a duration, transmission power) to use for sending the immediate using MU MIMO or MU FDMA may be provided according to any of the alternatives described above for explicitly or implicitly providing the response type indication (e.g., group ID, special frame, MPDU field, PHY header)”; [0181]-[0182]; [0172]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Merlin into Yang’s system/method as it would allow Yang’s STA to be a HE STA, the frame to be a HE PPDU and Yang’s BAR to be a MU-BAR frame comprising the second resource allocation subfield; and to identify the second resource allocation subfield of a plurality of second subchannel subfields based on an association identification (AID) of the HE STA.  Such combination would have been obvious as the (Merlin; [0007]).  Furthermore, substituting one known element (i.e., STA, frame, BAR) for another (i.e., HE STA, HE PPDU, MU-BAR frame) would have obtained predictable results.
	The combined system/method of Yang and Merlin does not explicitly disclose wherein the first RU and the second RU are different.
However, Gong discloses wherein the first RU and the second RU are different (“downlink wide channel”; see [0039]; [0036] note: downlink wide channel (i.e., first RU) used for downlink transmission) and the second RU (“narrow channel”; [0039]; [0022]; [0027] note: narrow channel (i.e., second RU) used for ack) are different (“the narrow channels used for acknowledgements may be different than those that were used in the downlink”; see [0039]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Gong into the combined system/method of Yang and Merlin as it would allow the first RU and the second RU to be different.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to permit the network controller to make more efficient use of the available channels under rapidly changing network conditions (see Gong; [0039]).
As to claim 2:
The combined system/method of Yang, Merlin and Gong discloses the invention set forth above.  Yang further discloses wherein the second resource allocation subfield further comprises an indication of a multi-user (MU) multiple-input multiple-output (MIMO) (MU-MIMO) allocation, the MU-MIMO allocation indicating one or more spatial streams (“the access point not only needs to indicate allocation of the subchannel in the OFDMA physical layer signaling, but also needs to further indicate a MU-MIMO space-time stream allocation situation in each subchannel”; [0320]), and wherein the processing circuitry is further configured to: generate signaling to cause (processor 41; Figs. 31-32; [0629]) the STA to transmit the BA on the second RU and on the one or more spatial streams (“the terminal sends the ACK response or the BA response to the access point on the corresponding subchannel in the OFDMA or OFDMA+MU-MIMO mode (in this case, the access point not only needs to indicate allocation of the subchannel in the OFDMA physical layer signaling, but also needs to further indicate a MU-MIMO space-time stream allocation situation in each subchannel). That is, all terminals may send ACK responses or BA responses to the access point on respective corresponding subchannels at the same time, that is, ACK responses or BA responses of multiple terminals may be transmitted”; [0320]).  Yang does not explicitly disclose HE STA. 
However, Merlin discloses HE STA (“high efficiency wireless ( HEW) STAs (e.g., very high throughput (VHT) STAs)”; [0126]) as well as the second resource allocation subfield (“the multi-STA BAR frame may also include indications for the resources that each STA may use for sending the BA”; [0157] note: the examiner interprets the resource for transmitting the BA as the second RU) further comprises an indication of a multi-user (MU) multiple-input multiple-output (MIMO) (MU-MIMO) allocation (“indicating the resource allocation for the STAs to send in UL MU-MIMO or UL FDMA may be accomplished by including the spatial stream/channel allocation”; [0162]), the MU-MIMO allocation indicating one or more spatial streams (“PER TID information field 1202 including the allocation indications mentioned above (e.g., spatial stream/channel allocation per STA”; [0163]).
(Merlin; [0007]).  Furthermore, substituting one known element (i.e., STA) for another (i.e., HE STA) would have obtained predictable results.
As to claim 3:
The combined system/method of Yang, Merlin and Gong discloses the invention set forth above.  Merlin further discloses wherein the MU-BAR frame further comprises an indication of an acknowledgment policy for the HE STA to use (“the ACK policy may be included in the data portion… Thus, each STA may be individually and robustly informed of the type of response”; [0132] “The response type indication and indication of parameters may be included in each BAR frame… the BAR frame may be a multi-STA BAR frame”; [0182] the examiner interprets the multi-STA BAR frame comprising an indication of the ACK policy for the high efficiency wireless terminal to use).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Merlin into the system/method as it would allow the MU-BAR frame to further comprise an indication of an acknowledgment policy for the HE STA to use.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to provide better efficiency, network (Merlin; [0007]).  
As to claim 5:
The combined system/method of Yang, Merlin and Gong discloses the invention set forth above.  Merlin further discloses wherein generate signaling to cause (“a processor 304 which controls operation of the wireless device 302”; [0110]) the HE STA to transmit the BA on the second RU (“resources that each STA may use for sending the BA”; [0157]; [0115] note: the examiner interprets the resource for transmitting the BA as the second RU) further comprises: generate signaling to cause (“a processor 304 which controls operation of the wireless device 302”; [0110]) the HE STA to transmit the BA on the second RU, wherein the BA is to be transmitted a short interframe space (SIFS) after the HE PPDU is received (“The STAs receiving the MU-MIMO data 406 may transmit BAs 408 in the uplink (UL) in series… The STA BA transmissions may be separated by SIFS”; [0115]; [0119]).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Merlin into the system/method as it would allow the generating signaling to cause the HE STA to transmit the BA on the second RU to further comprise: generate signaling to cause the HE STA to transmit the BA on the second RU, wherein the BA is to be transmitted a short interframe space (SIFS) after the HE PPDU is received.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to provide better efficiency, network capacity, and performance at reduced latency as well as improve communications between access points and stations in a wireless network (Merlin; [0007]). 
As to claim 6:
(“access point receives the ACK response or the BA response that is sent by the terminal on the subchannel corresponding to the terminal”; [0280]-[0281]; [0629] note: the examiner interprets the subchannel for the BA response as a second RU) further comprises: generate signaling to cause the STA to transmit in accordance with orthogonal frequency division multiple access (OFDMA) the BA on the second RU (“the terminal may directly reply with an ACK or BA response in the OFDMA mode on the subchannel indicated”; [0280]-[0281]; [0629] note: the examiner interprets the subchannel for the BA response as a second RU).   Yang does not explicitly disclose HE STA
However, Merlin discloses HE STA (“high efficiency wireless (HEW) STAs (e.g., very high throughput (VHT) STAs)”; [0126]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Merlin into the system/method as it would allow a STA to be a HE STA.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to provide better efficiency, network capacity, and performance at reduced latency as well as improve communications between access points and stations in a wireless network (Merlin; [0007]).  Furthermore, substituting one known element (i.e., STA) for another (i.e., HE STA) would have obtained predictable results.
As to claim 7:
The combined system/method of Yang, Merlin and Gong discloses the invention set forth above.  Yang further discloses wherein the first resource allocation subfield (“the terminal reads the OFDMA physical layer signaling in the UHT -SIG-A in the OFDM manner; and is switched to the subchannel indicated by the OFDMA physical layer signaling”; [0255] note: UHT-SIG-A = signal subfield) is one of a plurality of first resource allocations for a plurality of STAs to decode a plurality of data portions of [frame],  and wherein the STA is one of the plurality of STAs (“demodulates the downlink OFDMA data information on the corresponding subchannel, to obtain… the OFDMA data that belong to the terminal”; [0255] note: the examiner interprets the subchannel used to obtain OFDMA data that belongs to the terminal as a first RU; [0257]; [0281] “the access point to perform an indication for more terminals when receiving data of the access point, that is, a quantity of terminals to which the access point indicates subchannels is not limited”).  Yang does not explicitly disclose HE STA and HE PPDU. 
However, Merlin discloses HE STA (“high efficiency wireless (HEW) STAs (e.g., very high throughput (VHT) STAs)”; [0126]) and an HE PPDU (“preamble of the received DL MU PPDU”; [0145] “PPDU may be addressed to… HEW STAs”; [0128]; [0126] note: the examiner interprets the PPDU used for a high efficiency wireless STA as high efficiency PPDU (i.e., HE PPDU))
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Merlin into the system/method as it would allow a STA to be a HE STA and the frame to be a HE PPDU.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to provide better efficiency, network capacity, and performance at reduced latency as well as improve communications between access points and stations in a wireless network (Merlin; [0007]).  Furthermore, substituting one known element (i.e., STA, frame) for another (i.e., HE STA, HE PPDU) would have obtained predictable results.
As to claim 8:  
The combined system/method of Yang, Merlin and Gong discloses the invention set forth above.  Yang further discloses wherein the second subchannel allocation is one of a plurality of second subchannel allocations for the plurality of STAs to transmit BAs to acknowledge receipt of a plurality of DL data of the plurality of data portions (“and then the foregoing OFDMA physical layer signaling is further used for indicating the subchannel that corresponds to the terminal, on which the ACK response or the BA response is sent to the access point and that is allocated for the terminal”; [0279] note: the examiner interprets the subchannel for the BA response as a second RU “the access point to perform an indication for more terminals when sending ACK responses or BA responses to the access point, that is, a quantity of terminals to which the access point indicates subchannels is not limited, and therefore ACK responses or BA responses of multiple terminals are transmitted to the access point in parallel”; [0282]).   Yang does not explicitly disclose HE STA
However, Merlin discloses HE STA (“high efficiency wireless (HEW) STAs (e.g., very high throughput (VHT) STAs)”; [0126]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Merlin into the system/method as it would allow a STA to be a HE STA.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to provide better efficiency, network capacity, and performance at reduced latency as well as improve communications between access points and stations in a wireless network (Merlin; [0007]).  Furthermore, substituting one known element (i.e., STA) for another (i.e., HE STA) would have obtained predictable results. 
As to claim 9:
The combined system/method of Yang, Merlin and Gong discloses the invention set forth above.  Yang further discloses wherein the signal subfield is received on a 20 MHz channel and the first RU indicates a subchannel of the 20 MHz channel, and wherein the second RU indicates a subchannel that is less than 20 MHz (see [0235]-[0237]; [0291] note: 20 MHz used for downlink transmission, and less than 20 MHz used by the terminal).  
As to claim 11:
The combined system/method of Yang, Merlin and Gong discloses the invention set forth above.  Yang further discloses wherein the [frame] is received from a access point (AP) (“the access point sends the downlink OFDMA data information on the subchannel corresponding to the terminal in the OFDMA mode”; table 5; [0250]; [0254]), and wherein the processing circuitry is further configured to: generate signaling to cause (processor 41; Figs. 31-32; [0629]) the STA to transmit the BA to the AP on the second RU (“access point receives the ACK response or the BA response that is sent by the terminal on the subchannel corresponding to the terminal”; [0280]-[0281]).  Yang does not explicitly disclose HE STA, HE AP and HE PPDU. 
However, Merlin discloses HE STA, HE AP (“an AP may transmit an MU PPDU soliciting immediate response from multiple high efficiency wireless (HEW) STAs (e.g., very high throughput (VHT) STAs)”; [0126] the examiner interprets the AP exchanging signaling with a high efficiency wireless STA as a high efficiency AP (i.e., HE AP)) and HE PPDU (“preamble of the received DL MU PPDU”; [0145] “PPDU may be addressed to… HEW STAs”; [0128]; [0126] note: the examiner interprets the PPDU used for a high efficiency wireless STA as high efficiency PPDU (i.e., HE PPDU)).
(Merlin; [0007]).  Furthermore, substituting one known element (i.e., STA, AP, frame) for another (i.e., HE STA, HE AP, HE PPDU) would have obtained predictable results.
As to claim 12:
The combined system/method of Yang, Merlin and Gong discloses the invention set forth above.  Yang further discloses wherein the STA is configured to operate in accordance with wireless local area network (WLAN) (“An access point (such as a base station) involved in this application may be an access point of a wireless local area network (WLAN)”; [0219] “the access point sends the downlink OFDMA data information on the subchannel corresponding to the terminal in the OFDMA mode”; table 5; [0250]; [0254] the examiner interprets the access point and the terminal communicating in WLAN). Yang does not explicitly disclose HE STA and WLAN uses IEEE 802.11 (The examiner has selected IEEE 802.11 for examination purposes, as 802.11ax is optional). 
However, Merlin discloses HE STA (“high efficiency wireless ( HEW) STAs (e.g., very high throughput (VHT) STAs)”; [0126]) and WLAN uses IEEE 802.11 (“IEEE 802.11 denotes a set of Wireless Local Area Network (WLAN) air interface standards developed by the IEEE 802.11 committee”; see [0006]; [0136]).  
(Merlin; [0007]).  Furthermore, substituting one known element (i.e., STA) for another (i.e., HE STA) would have obtained predictable results.
As to claim 13:  
The combined system/method of Yang, Merlin and Gong discloses the invention set forth above.  Yang further discloses a [receiver and transmitter] coupled to the processing circuitry (receiver 40 and transmitter 42 coupled to processor 41; see Fig. 32), but does not explicitly disclose the [receiver and transmitter] combined into a transceiver; and further comprising one or more antennas coupled to the transceiver.
However, Merlin discloses the receiver and transmitter combined into a transceiver, the transceiver coupled to the processing circuitry (“The transmitter 310 and receiver 312 may be combined into a transceiver 314”; Fig. 3; [0111] note: transceiver 314 coupled to processor 304); and further comprising one or more antennas coupled to the transceiver (“A single or a plurality of transmit antennas 316 may be attached to the housing 308 and electrically coupled to the transceiver 314”; [0111]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Merlin into the system/method as it (Merlin; [0007]).  Furthermore, substituting one known element (i.e., receiver/transmitter) for another (i.e., transceiver) would have obtained predictable results.
As to claim 14:  
Yang discloses a non-transitory computer-readable storage medium that stores instructions (“storage medium may be any medium capable of storing program code”; [0516]) for execution by one or more processors (processor 41; Figs. 31-32; [0516]; [0629]) of an apparatus of a station (STA) (terminal; Figs. 27 and 31-32; [0255]; [0281]), the instructions to configure the one or more processors (processor 41; Figs. 31-32; [0516]; [0629]) to : 
decode a preamble portion (“OFDM preamble part”; Table 5; [0251]; “the terminal reads the OFDMA physical layer signaling in the UHT -SIG-A” [0255] note: OFDMA physical layer signaling in the UHT-SIG-A is part of the OFDM preamble part) of a [frame] (“data transmission frame format of the OFDM preamble and the downlink OFDMA data information, reference may be made to Table 5”; [0251]), the preamble portion of the [frame] comprising a signal subfield (“UHT-SIG-A” ; see Table 5; [0251]),   
the signal subfield comprising a first resource allocation subfield (“the terminal reads the OFDMA physical layer signaling in the UHT -SIG-A in the OFDM manner; and is switched to the subchannel indicated by the OFDMA physical layer signaling”; [0255] note: UHT-SIG-A = signal subfield), the first resource allocation subfield indicating a first resource unit (RU) for the (“demodulates the downlink OFDMA data information on the corresponding subchannel, to obtain… the OFDMA data that belong to the terminal”; [0255] note: the examiner interprets the subchannel used to obtain OFDMA data that belongs to the terminal as a first RU);   
decode the corresponding data portion of the [frame], the corresponding data portion comprising a downlink (DL) data frame for the STA (“demodulates the downlink OFDMA data information on the corresponding subchannel, to obtain… the OFDMA data that belong to the terminal”; table 5; [0255]) and wherein the corresponding data portion further comprises a block acknowledgement request (BAR) (“OFDMA data carries an OFDMA ACK request or an OFDMA BA request”; [0279]), the second resource allocation subfield indicating a second RU for the STA to transmit a block acknowledgement (BA) to acknowledge receipt of the DL data frame (“and then the foregoing OFDMA physical layer signaling is further used for indicating the subchannel that corresponds to the terminal, on which the ACK response or the BA response is sent to the access point and that is allocated for the terminal”; [0279] note: the examiner interprets the subchannel for the BA response as a second RU); 
identify the second resource allocation subfield of a plurality of second subchannel subfields (“and then the foregoing OFDMA physical layer signaling is further used for indicating the subchannel that corresponds to the terminal, on which the ACK response or the BA response is sent to the access point and that is allocated for the terminal”; [0279] “access point to perform an indication for more terminals when sending ACK responses or BA responses to the access point, that is, a quantity of terminals to which the access point indicates subchannels is not limited, and therefore ACK responses or BA responses of multiple terminals are transmitted to the access point in parallel”; [0282] the examiner interprets the subchannels indications used for transmitting the BA responses as second subchannels subfields);
encode the BA frame indicating receipt of the DL data by the STA (“to indicate that the downlink OFDMA data information sent by the access point is correctly received by each terminal, each terminal needs to reply to the access point with an ACK response or a BA response… after receiving the downlink OFDMA data information on the subchannel corresponding to the terminal according to the indication of the OFDMA physical layer signaling of the access point, the terminal may directly reply with an ACK or BA response in the OFDMA mode on the subchannel indicated by the OFDMA physical layer signaling. The ACK response corresponds to the OFDMA ACK request, and the BA response corresponds to the OFDMA BA request”; [0281]); and 
generate signaling to cause the STA to transmit the BA on the second RU (“access point receives the ACK response or the BA response that is sent by the terminal on the subchannel corresponding to the terminal”; see [0280]-[0281] note: the examiner interprets the subchannel for the BA response as a second RU; processor and storage medium storing program code; see [0516] and [0629] the examiner interprets the instruction/commands that are stored in the storage medium and executed by the processor as signaling generated by the processor to cause the terminal to transmit the BA).
Yang does not explicitly disclose a high-efficiency (HE) station (STA), an HE physical layer convergence procedure (PLCP) protocol data unit (PPDU), and a multi-user (MU) block acknowledgement request (BAR) frame,  the MU-BAR frame comprising the second resource allocation subfield; and to identify the second resource allocation subfield of a plurality of second subchannel subfields based on an association identification (AID) of the HE STA.
(“high efficiency wireless (HEW) STAs (e.g., very high throughput (VHT) STAs)”; [0126]), an HE physical layer convergence procedure (PLCP) protocol data unit (PPDU) comprising a preamble portion (“preamble of the received DL MU PPDU”; [0145] “PPDU may be addressed to… HEW STAs”; [0128]; [0126] note: the examiner interprets the PPDU used for a high efficiency wireless STA as high efficiency PPDU (i.e., HE PPDU)), a MU BAR frame (“multi-STA BAR frame”; [0157]),  the MU-BAR frame comprising the second resource allocation subfield indicating the second RU for the HE STA to transmit a BA (“the multi-STA BAR frame may also include indications for the resources that each STA may use for sending the BA”; [0157] note: the examiner interprets the resource for transmitting the BA as the second RU); and to identify the second resource allocation subfield of a plurality of second [channel] subfields based on an association identification (AID) of the HE STA (“PER-TID field 1202 to indicate a partial or local identifier of each STA (e.g., the AID, partial AID, or partial MAC address of each STA)”; Fig. 13 element 1202; [0160]; “the multi-STA BAR frame may also include indications for the resources that each STA may use for sending the BA”; [0157] note: the examiner interprets the resources for the stations to transmit the BAs as the second channel allocations/subfields); and to encode the BA frame indicating receipt of the DL data by the STA (“the MU packet may include one or more group IDs... According to certain aspects, an indication of one or more parameters (e.g., spatial streams to use, channels, a duration, transmission power) to use for sending the immediate using MU MIMO or MU FDMA may be provided according to any of the alternatives described above for explicitly or implicitly providing the response type indication (e.g., group ID, special frame, MPDU field, PHY header)”; [0181]-[0182]; [0172]).
(Merlin; [0007]).  Furthermore, substituting one known element (i.e., STA, frame, BAR) for another (i.e., HE STA, HE PPDU, MU-BAR frame) would have obtained predictable results.
The combined system/method of Yang and Merlin does not explicitly disclose wherein the first RU and the second RU are different.
However, Gong discloses wherein the first RU and the second RU are different (“downlink wide channel”; see [0039]; [0036] note: downlink wide channel (i.e., first RU) used for downlink transmission) and the second RU (“narrow channel”; [0039]; [0022]; [0027] note: narrow channel (i.e., second RU) used for ack) are different (“the narrow channels used for acknowledgements may be different than those that were used in the downlink”; see [0039]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Gong into the combined system/method of Yang and Merlin as it would allow the first RU and the second RU to be different.  Such combination would have been obvious as the references are from analogous art where a (see Gong; [0039]).
As to claim 15:  
The combined system/method of Yang, Merlin and Gong discloses the invention set forth above.  Yang further discloses wherein the second resource allocation subfield further comprises an indication of a multi- user (MU) multiple-input multiple-output (MIMO) (MU-MIMO) allocation, the MU-MIMO allocation indicating one or more spatial streams (“the access point not only needs to indicate allocation of the subchannel in the OFDMA physical layer signaling, but also needs to further indicate a MU-MIMO space-time stream allocation situation in each subchannel”; [0320]), and wherein the instructions further configure the one or more processors to: 
generate signaling to cause (see Figs. 31-32; [0516]; [0629]) the STA to transmit the BA on the second RU and on the one or more spatial streams (“the terminal sends the ACK response or the BA response to the access point on the corresponding subchannel in the OFDMA or OFDMA+MU-MIMO mode (in this case, the access point not only needs to indicate allocation of the subchannel in the OFDMA physical layer signaling, but also needs to further indicate a MU-MIMO space-time stream allocation situation in each subchannel). That is, all terminals may send ACK responses or BA responses to the access point on respective corresponding subchannels at the same time, that is, ACK responses or BA responses of multiple terminals may be transmitted”; [0320]).  Yang does not explicitly disclose HE STA. 
However, Merlin discloses HE STA (“high efficiency wireless ( HEW) STAs (e.g., very high throughput (VHT) STAs)”; [0126]) as well as the second resource allocation subfield (“the multi-STA BAR frame may also include indications for the resources that each STA may use for sending the BA”; [0157] note: the examiner interprets the resource for transmitting the BA as the second RU) further comprises an indication of a multi-user (MU) multiple-input multiple-output (MIMO) (MU-MIMO) allocation (“indicating the resource allocation for the STAs to send in UL MU-MIMO or UL FDMA may be accomplished by including the spatial stream/channel allocation”; [0162]), the MU-MIMO allocation indicating one or more spatial streams (“PER TID information field 1202 including the allocation indications mentioned above (e.g., spatial stream/channel allocation per STA”; [0163]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Merlin into the system/method as it would allow a STA to be a HE STA.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to provide better efficiency, network capacity, and performance at reduced latency as well as improve communications between access points and stations in a wireless network (Merlin; [0007]).  Furthermore, substituting one known element (i.e., STA) for another (i.e., HE STA) would have obtained predictable results.
As to claim 16:  
Yang discloses a method (method of Fig. 2; [0245]) performed by an apparatus of a station (STA) (terminal; Figs. 27 and 31; [0255]; [0281]), the method comprising: 
decoding a preamble portion (“OFDM preamble part”; Table 5; [0251]; “the terminal reads the OFDMA physical layer signaling in the UHT -SIG-A” [0255] note: OFDMA physical layer signaling in the UHT-SIG-A is part of the OFDM preamble part) of a [frame] (“data transmission frame format of the OFDM preamble and the downlink OFDMA data information, reference may be made to Table 5”; [0251]), the preamble portion of the [frame] comprising a signal subfield (“UHT-SIG-A” ; see Table 5; [0251]), 
the signal subfield comprising a first resource allocation subfield (“the terminal reads the OFDMA physical layer signaling in the UHT -SIG-A in the OFDM manner; and is switched to the subchannel indicated by the OFDMA physical layer signaling”; [0255] note: UHT-SIG-A = signal subfield), the first resource allocation subfield indicating a first resource unit (RU) for the STA to decode a corresponding data portion of the [frame] (“demodulates the downlink OFDMA data information on the corresponding subchannel, to obtain… the OFDMA data that belong to the terminal”; [0255] note: the examiner interprets the subchannel used to obtain OFDMA data that belongs to the terminal as a first RU);  
decoding the corresponding data portion of the [frame], the corresponding data portion comprising a downlink (DL) data frame for the STA (“demodulates the downlink OFDMA data information on the corresponding subchannel, to obtain… the OFDMA data that belong to the terminal”; table 5; [0255]) and wherein the corresponding data portion further comprises a block acknowledgement request (BAR) (“OFDMA data carries an OFDMA ACK request or an OFDMA BA request”; [0279]), the second resource allocation subfield indicating a second RU for the STA to transmit a block acknowledgement (BA) to acknowledge receipt of the DL data frame (“and then the foregoing OFDMA physical layer signaling is further used for indicating the subchannel that corresponds to the terminal, on which the ACK response or the BA response is sent to the access point and that is allocated for the terminal”; [0279] note: the examiner interprets the subchannel for the BA response as a second RU); 
identifying the second resource allocation subfield of a plurality of second subchannel subfields (“and then the foregoing OFDMA physical layer signaling is further used for indicating the subchannel that corresponds to the terminal, on which the ACK response or the BA response is sent to the access point and that is allocated for the terminal”; [0279] “access point to perform an indication for more terminals when sending ACK responses or BA responses to the access point, that is, a quantity of terminals to which the access point indicates subchannels is not limited, and therefore ACK responses or BA responses of multiple terminals are transmitted to the access point in parallel”; [0282] the examiner interprets the subchannels indications used for transmitting the BA responses as second subchannels subfields). 
encoding the BA frame indicating receipt of the DL data by the STA (“to indicate that the downlink OFDMA data information sent by the access point is correctly received by each terminal, each terminal needs to reply to the access point with an ACK response or a BA response… after receiving the downlink OFDMA data information on the subchannel corresponding to the terminal according to the indication of the OFDMA physical layer signaling of the access point, the terminal may directly reply with an ACK or BA response in the OFDMA mode on the subchannel indicated by the OFDMA physical layer signaling. The ACK response corresponds to the OFDMA ACK request, and the BA response corresponds to the OFDMA BA request”; [0281]); and 
generating signaling to cause the STA to transmit the BA on the second RU (“access point receives the ACK response or the BA response that is sent by the terminal on the subchannel corresponding to the terminal”; see [0280]-[0281] note: the examiner interprets the subchannel for the BA response as a second RU; processor and storage medium storing program code; see [0516] and [0629] the examiner interprets the instruction/commands that are stored in the storage medium and executed by the processor as signaling generated by the processor to cause the terminal to transmit the BA).

	However, Merlin discloses a high-efficiency (HE) station (STA) (“high efficiency wireless (HEW) STAs (e.g., very high throughput (VHT) STAs)”; [0126]), an HE physical layer convergence procedure (PLCP) protocol data unit (PPDU) comprising a preamble portion (“preamble of the received DL MU PPDU”; [0145] “PPDU may be addressed to… HEW STAs”; [0128]; [0126] note: the examiner interprets the PPDU used for a high efficiency wireless STA as high efficiency PPDU (i.e., HE PPDU)), a MU BAR frame (“multi-STA BAR frame”; [0157]),  the MU-BAR frame comprising the second resource allocation subfield indicating the second RU for the HE STA to transmit a BA (“the multi-STA BAR frame may also include indications for the resources that each STA may use for sending the BA”; [0157] note: the examiner interprets the resource for transmitting the BA as the second RU); and identifying the second resource allocation subfield of a plurality of second [channel] subfields based on an association identification (AID) of the HE STA (“PER-TID field 1202 to indicate a partial or local identifier of each STA (e.g., the AID, partial AID, or partial MAC address of each STA)”; Fig. 13 element 1202; [0160]; “the multi-STA BAR frame may also include indications for the resources that each STA may use for sending the BA”; [0157] note: the examiner interprets the resources for the stations to transmit the BAs as the second channel allocations/subfields); and to encode the BA frame indicating receipt of the DL data by the STA (“the MU packet may include one or more group IDs... According to certain aspects, an indication of one or more parameters (e.g., spatial streams to use, channels, a duration, transmission power) to use for sending the immediate using MU MIMO or MU FDMA may be provided according to any of the alternatives described above for explicitly or implicitly providing the response type indication (e.g., group ID, special frame, MPDU field, PHY header)”; [0181]-[0182]; [0172]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Merlin into Yang’s system/method as it would allow Yang’s STA to be a HE STA, the frame to be a HE PPDU and Yang’s BAR to be a MU-BAR frame comprising the second resource allocation subfield; and identifying the second resource allocation subfield of a plurality of second subchannel subfields based on an association identification (AID) of the HE STA.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to provide better efficiency, network capacity, and performance at reduced latency as well as improve communications between access points and stations in a wireless network (Merlin; [0007]).  Furthermore, substituting one known element (i.e., STA, frame, BAR) for another (i.e., HE STA, HE PPDU, MU-BAR frame) would have obtained predictable results.
The combined system/method of Yang and Merlin does not explicitly disclose wherein the first RU and the second RU are different.
However, Gong discloses wherein the first RU and the second RU are different (“downlink wide channel”; see [0039]; [0036] note: downlink wide channel (i.e., first RU) used for downlink transmission) and the second RU (“narrow channel”; [0039]; [0022]; [0027] note: narrow channel (i.e., second RU) used for ack) are different (“the narrow channels used for acknowledgements may be different than those that were used in the downlink”; see [0039]).
(see Gong; [0039]).
As to claim 17:  
The combined system/method of Yang, Merlin and Gong discloses the invention set forth above.  Yang further discloses wherein the second resource allocation subfield further comprises an indication of a multi-user (MU) multiple-input multiple-output (MIMO) (MU-MIMO) allocation, the MU-MIMO allocation indicating one or more spatial streams (“the access point not only needs to indicate allocation of the subchannel in the OFDMA physical layer signaling, but also needs to further indicate a MU-MIMO space-time stream allocation situation in each subchannel”; [0320]), and wherein the method (method of Fig. 2; [0245]) further comprises:
 generating signaling to cause (see [0516]; [0629]) the STA to transmit the BA on the second RU and on the one or more spatial streams (“the terminal sends the ACK response or the BA response to the access point on the corresponding subchannel in the OFDMA or OFDMA+MU-MIMO mode (in this case, the access point not only needs to indicate allocation of the subchannel in the OFDMA physical layer signaling, but also needs to further indicate a MU-MIMO space-time stream allocation situation in each subchannel). That is, all terminals may send ACK responses or BA responses to the access point on respective corresponding subchannels at the same time, that is, ACK responses or BA responses of multiple terminals may be transmitted”; [0320]).  Yang does not explicitly disclose HE STA. 
(“high efficiency wireless ( HEW) STAs (e.g., very high throughput (VHT) STAs)”; [0126]) as well as the second resource allocation subfield (“the multi-STA BAR frame may also include indications for the resources that each STA may use for sending the BA”; [0157] note: the examiner interprets the resource for transmitting the BA as the second RU) further comprises an indication of a multi-user (MU) multiple-input multiple-output (MIMO) (MU-MIMO) allocation (“indicating the resource allocation for the STAs to send in UL MU-MIMO or UL FDMA may be accomplished by including the spatial stream/channel allocation”; [0162]), the MU-MIMO allocation indicating one or more spatial streams (“PER TID information field 1202 including the allocation indications mentioned above (e.g., spatial stream/channel allocation per STA”; [0163]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Merlin into the system/method as it would allow a STA to be a HE STA.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to provide better efficiency, network capacity, and performance at reduced latency as well as improve communications between access points and stations in a wireless network (Merlin; [0007]).  Furthermore, substituting one known element (i.e., STA) for another (i.e., HE STA) would have obtained predictable results.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2016/0337100 A1) in view of Merlin (US 2015/0124690 A1).
As to claim 18:  
(AP; Fig. 24; [0527]) comprising: memory (storage medium; see [0516]); and, processing circuitry coupled to the memory (storage medium and processor; see [0516]; claim 12), the processing circuitry (processor; see [0516]; claim 12) configured to: 
encode a preamble portion (“OFDM preamble part”; Table 5; [0251]; “sending, by the access point, the OFDM preamble and the downlink OFDMA data information” [0254]) of a [frame] (“data transmission frame format of the OFDM preamble and the downlink OFDMA data information, reference may be made to Table 5”; [0251]), the preamble portion of the [frame] comprising a signal subfield (“UHT-SIG-A” ; see Table 5; [0251]; [0255] note: OFDMA physical layer signaling in the UHT-SIG-A (i.e., signal subfield) is part of the OFDM preamble part), the signal subfield comprising a plurality of first subchannel allocations for a plurality of stations (STAs) (“the terminal reads the OFDMA physical layer signaling in the UHT -SIG-A in the OFDM manner; and is switched to the subchannel indicated by the OFDMA physical layer signaling”; [0255] note: UHT-SIG-A = signal subfield.  [0257] and [0281] further recite “the access point to perform an indication for more terminals when receiving data of the access point, that is, a quantity of terminals to which the access point indicates subchannels is not limited”) for receipt of downlink (DL) data within a data portion of the [frame] (“the terminal… demodulates the downlink OFDMA data information on the corresponding subchannel, to obtain… the OFDMA data that belong to the terminal”; [0255]; “terminals… receiving data of the access point”; [0257]);  
encode the data portion of the [frame] in accordance with the plurality of first channel first subchannel allocations (“the access point to perform an indication for more terminals when receiving data of the access point, that is, a quantity of terminals to which the access point indicates subchannels is not limited”; [0257]; [0255]; [0281] note: data is OFDM/OFDMA);  
encode a block acknowledgement request (BAR) portion of the [frame] (“OFDMA data carries an OFDMA ACK request or an OFDMA BA request”; [0279] note: the data with BA request is encoded and transmitted by the AP), a plurality of second subchannel allocations for the plurality of STAs to transmit block acknowledgements (BAs) for acknowledging receipt of the DL data (“and then the foregoing OFDMA physical layer signaling is further used for indicating the subchannel that corresponds to the terminal, on which the ACK response or the BA response is sent to the access point and that is allocated for the terminal”; [0279] “access point to perform an indication for more terminals when sending ACK responses or BA responses to the access point, that is, a quantity of terminals to which the access point indicates subchannels is not limited, and therefore ACK responses or BA responses of multiple terminals are transmitted to the access point in parallel”; [0282]); 
generate signaling to cause ([0516] the examiner interprets the instruction/commands that are stored in the storage medium and executed by the processor as signaling generated by the processor to cause the AP to transmit) the AP to transmit the [frame] (“the access point is switched to the OFDMA mode, and sends an OFDMA preamble and OFDMA data to the terminal on the foregoing indicated subchannel”; [0254]); and 
decode BAs from the plurality of STAs in accordance with the plurality of first subchannel allocations, wherein the BAs indicate receipt of the DL data (“to indicate that the downlink OFDMA data information sent by the access point is correctly received by each terminal, each terminal needs to reply to the access point with an ACK response or a BA response”; [0281] downlink OFDMA data information on the corresponding subchannel(s); [0255]; [0257]), and wherein the BAs from the plurality of STAs are received simultaneously (ACK responses or BA responses of multiple terminals are transmitted to the access point in parallel”; [0282]).
	Yang does not explicitly disclose high-efficiency (HE) access point (AP), HE STAs, physical layer convergence procedure (PLCP) protocol data unit (PPDU), and a multi-user (MU) block acknowledgement request (BAR) portion,  the MU-BAR portion comprising the second allocations.
	However, Merlin discloses a high-efficiency (HE) access point (AP) (“an AP may transmit an MU PPDU soliciting immediate response from multiple high efficiency wireless ( HEW) STAs (e.g., very high throughput (VHT) STAs)”; [0126] the examiner interprets the AP exchanging signaling with a high efficiency wireless STA as a high efficiency AP (i.e., HE AP)), HE STAs (“high efficiency wireless ( HEW) STAs (e.g., very high throughput (VHT) STAs)”; [0126]), physical layer convergence procedure (PLCP) protocol data unit (PPDU) comprising a preamble portion (“preamble of the received DL MU PPDU”; [0145] “PPDU may be addressed to… HEW STAs”; [0128]; [0126]), a MU BAR portion (“multi-STA BAR frame”; [0157]),  the MU-BAR portion comprising the plurality of second channel allocations for the plurality of HE stations to transmit block acknowledgements (BAs)  (“the multi-STA BAR frame may also include indications for the resources that each STA may use for sending the BA”; [0157] note: the examiner interprets the resources for the stations to transmit the BAs as the second channel allocations). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Merlin into Yang’s system/method as it would allow Yang’s AP to be a HE AP, the stations/STAs to be HE STAs, the frame to be a (Merlin; [0007]).  Furthermore, substituting one known element (i.e., AP, STA, frame, BAR) for another (i.e., HE AP, HE STA, PPDU, MU-BAR portion) would have obtained predictable results.
As to claim 19:  
The combined system/method of Yang and Merlin discloses the invention set forth above.  Yang further discloses wherein decode BAs from the plurality of STAs in accordance with the plurality of first subchannel allocations, wherein the BAs indicate receipt of the DL data (“to indicate that the downlink OFDMA data information sent by the access point is correctly received by each terminal, each terminal needs to reply to the access point with an ACK response or a BA response”; [0281] downlink OFDMA data information on the corresponding subchannel(s); [0255]; [0257]), and wherein the BAs from the plurality of STAs are received simultaneously (ACK responses or BA responses of multiple terminals are transmitted to the access point in parallel”; [0282]), further comprises: 
decode BAs from the plurality of STAs in accordance with the plurality of first subchannel allocations (“to indicate that the downlink OFDMA data information sent by the access point is correctly received by each terminal, each terminal needs to reply to the access point with an ACK response or a BA response”; [0281] downlink OFDMA data information on the corresponding subchannel(s); [0255]; [0257]) and in accordance with orthogonal frequency (“the terminal may directly reply with an ACK or BA response in the OFDMA mode on the subchannel indicated”; [0280]-[0281]; [0629]), wherein the BAs indicate receipt of the DL data (“to indicate that the downlink OFDMA data information sent by the access point is correctly received by each terminal, each terminal needs to reply to the access point with an ACK response or a BA response”; [0281]), and wherein the BAs from the plurality of STAs are received simultaneously (“ACK responses or BA responses of multiple terminals are transmitted to the access point in parallel”; [0282]).  Yang does not explicitly disclose HE STA.
However, Merlin discloses HE STA (“high efficiency wireless (HEW) STAs (e.g., very high throughput (VHT) STAs)”; [0126]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Merlin into Yang’s system/method as it would allow Yang’s STA to be a HE STA.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to provide better efficiency, network capacity, and performance at reduced latency as well as improve communications between access points and stations in a wireless network (Merlin; [0007]).  Furthermore, substituting one known element (i.e., STA) for another (i.e., HE STA) would have obtained predictable results.
As to claim 20:  
The combined system/method of Yang and Merlin discloses the invention set forth above.  Yang further discloses a [receiver and transmitter] (receiving module 11 and sending module 10; see Fig. 24; [0527]) coupled to the processing circuitry (processor; see [0516]; [0527] claim 12), but does not explicitly disclose the [receiver and transmitter] combined into a transceiver; and further comprising one or more antennas coupled to the transceiver.
However, Merlin discloses the receiver and transmitter combined into a transceiver, the transceiver coupled to the processing circuitry (“The transmitter 310 and receiver 312 may be combined into a transceiver 314”; Fig. 3; [0111] note: transceiver 314 coupled to processor 304); and further comprising one or more antennas coupled to the transceiver (“A single or a plurality of transmit antennas 316 may be attached to the housing 308 and electrically coupled to the transceiver 314”; [0111]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Merlin into Yang’s system/method as it would allow the receiver and transmitter of Yang to be combined into a transceiver; and one or more antennas coupled to the transceiver.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to provide better efficiency, network capacity, and performance at reduced latency as well as improve communications between access points and stations in a wireless network (Merlin; [0007]).  Furthermore, substituting one known element (i.e., receiver/transmitter) for another (i.e., transceiver) would have obtained predictable results.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Chu et al. (US 2015/0131517 A1) describes a similar invention where the first RU and second RU are different (see [0102]) and a first resource allocation subfield and a second 
Itagaki et al. (US 2017/0078107 A1) describes a similar invention, where the MU-BAR frame is included in data frames and the STAs transmit MU-BA to the AP (see [0242]; [0246]).
Seok (US 2015/0365972 A1) describes a similar invention where downlink and uplink resource is allocated for STAs to receive data and transmit block acks (see [0092]; [0112]). 
Wentink (US 2012/0063433 A1) describes a similar invention where a BAR frame is included in the A-MPDU to request a Block Ack (see [0083]).
Vermani et al. (US 2010/0260114 A1) describes a similar invention where the AP specifies a BA transmission allocation schedule for all receiving nodes (see [0050]).
Gong (US 9,668,243) describes a similar invention where each corresponding data unit transmitted over the assigned channels instructs the corresponding assigned station to transmit one of an immediate block acknowledgement or a delayed block acknowledgement to the computing device (see Col. 2 lines 32-36).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIELA VIDAL CARPIO whose telephone number is (571)272-1250. The examiner can normally be reached M-F 8:00AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARIELA VIDAL CARPIO/Primary Examiner, Art Unit 2476